July 13, 2012


Lambert Adumekwe
9700 Court Glen Apt. 403
Houston, TX 77099
Ms. Dana Marie Gannon
Smith & Carr, P.C.
9235 Katy Freeway, Suite 200
Houston, TX 77024

RE:   Case Number:  12-0561
      Court of Appeals Number:  14-12-00169-CV
      Trial Court Number:

Style:      LAMBERT ADUMEKWE
      v.
      NEW HAMPSHIRE INSURANCE COMPANY

Dear Counsel:

      Today the Supreme Court of Texas issued the enclosed  abatement  order
in the above-referenced case.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Mr. Christopher A. |
|   |Prine              |